Exhibit 10.4

 

CIFC CORP.

 

2011 STOCK OPTION AND INCENTIVE PLAN

 

AMENDED AND RESTATED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Amended and Restated Restricted Stock Unit Award Agreement (“Agreement”) is
entered into on December 31, 2015 (the “Effective Date”), and is between CIFC
Corp., a Delaware corporation (the “Company”), and Stephen Vaccaro (the
“Participant”).  This Agreement amends and restates in its entirety the
Restricted Stock Unit Award Agreement dated as of June 13, 2014 between the
Company and the Participant, as amended to date (the “Existing Award Agreement”)
pursuant to which the Company initially granted the Participant 75,000
performance-based Restricted Stock Units under the terms of the CIFC Corp. 2011
Stock Option and Incentive Plan, as amended from time to time (the “Plan”).  Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Plan.

 

1.             Restricted Stock Unit Award.  In accordance with the terms of the
Plan, the Company granted to the Participant the right to receive an aggregate
award of 75,000 Restricted Stock Units, with the opportunity to be granted an
additional 300,000 Restricted Stock Units, pursuant to the Existing Award
Agreement.  Pursuant to an amendment to the Existing Award Agreement, dated as
of December 28, 2014, the 75,000 Restricted Stock Units granted to the
Participant was reduced to 56,250.  Pursuant to the terms of this Agreement, the
Company hereby grants the Participant the additional four tranches of Restricted
Stock Units described in Section 2(b) of the Existing Award Agreement, each
covering 75,000 Restricted Stock Units.  Tranche 1 shall refer to the 56,250
Restricted Stock Units granted to the Participant pursuant to the Existing Award
Agreement, Tranche 2 shall refer to the 75,000 Restricted Stock Units granted to
the Participant pursuant to this Agreement that will vest, in part, based on
achievement of the 2015 Performance Goals (as defined below), Tranche 3 shall
refer to the 75,000 Restricted Stock Units granted to the Participant pursuant
to this Agreement that will vest, in part, based on achievement of the 2016
Performance Goals (as defined below), Tranche 4 shall refer to the 75,000
Restricted Stock Units granted to the Participant pursuant to this Agreement
that will vest, in part, based on achievement of the 2017 Performance Goals (as
defined below) and Tranche 5 shall refer to the 75,000 Restricted Stock Units
granted to the Participant pursuant to this Agreement that will vest, in part,
based on achievement of the 2018 Performance Goals (as defined below).  Each
Restricted Stock Unit represents the right to acquire one share of Common Stock,
subject to the terms and conditions herein. Unless the context dictates
otherwise, all Restricted Stock Units shall be referred to hereinafter as the
“Units.”  From and after the Effective Date, the Units shall be subject to the
terms and conditions of this Agreement, not the Existing Award Agreement.

 

--------------------------------------------------------------------------------


 

2.             Vesting.

 

(a)           Except as provided in Section 6, the Units shall become vested and
nonforfeitable in installments as follows, subject to the Participant remaining
in continuous Service on each Vesting Date:

 

(i)            100% of the Units subject to Tranche 1 (56,250 Units) shall
become vested on December 31, 2016.

 

(ii)           100% of the Achieved Tranche 2 Units shall vest on March 31,
2016.

 

(iii)          100% of the Achieved Tranche 3 Units shall vest on March 31,
2017.

 

(iv)          100% of the Achieved Tranche 4 Units shall vest on March 31, 2018.

 

(v)           100% of the Achieved Tranche 5 Units shall vest on March 31, 2019.

 

(b)           For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

(i)            “2015 Performance Goals” means the performance
goal(s) established by the Board or Committee upon which the Tranche 2 Units may
be earned.

 

(ii)           “2016 Performance Goals” means the performance goal(s) for
calendar year 2016 established by the Board or Committee in its sole discretion
upon which the Tranche 3 Units may be earned.  The 2016 Performance Goals may be
modified by the Board or the Committee in their sole discretion from time to
time prior to the expiration of the 2016 calendar year without the consent of
the Participant.

 

(iii)          “2017 Performance Goals” means the performance goal(s) for
calendar year 2017 established by the Board or Committee in its sole discretion
upon which the Tranche 4 Units may be earned.  The 2017 Performance Goals may be
modified by the Board or the Committee in their sole discretion from time to
time prior to the expiration of the 2017 calendar year without the consent of
the Participant.

 

(iv)          “2018 Performance Goals” means the performance goal(s) for
calendar year 2018 established by the Board or Committee in its sole discretion
upon which the Tranche 5 Units may be earned.  The 2018 Performance Goals may be
modified by the Board or

 

--------------------------------------------------------------------------------


 

the Committee in their sole discretion from time to time prior to the expiration
of the 2018 calendar year without the consent of the Participant.

 

(v)           “Achieved Tranche 2 Units” means the number of Tranche 2 Units
deemed earned based on the achievement of the 2015 Performance Goals, as
determined by the Board or Committee in its sole discretion.  Any Tranche 2
Units that do not become Achieved Tranche 2 Units shall be immediately forfeited
effective as of January 1, 2016.

 

(vi)          “Achieved Tranche 3 Units” means the number of Tranche 3 Units
deemed earned based on the achievement of the 2016 Performance Goals, as
determined by the Board or Committee in its sole discretion.  Any Tranche 3
Units that do not become Achieved Tranche 3 Units shall be immediately forfeited
effective as of January 1, 2017.

 

(vii)         “Achieved Tranche 4 Units” means the number of Tranche 4 Units
deemed earned based on the achievement of the 2017 Performance Goals, as
determined by the Board or Committee in its sole discretion.  Any Tranche 4
Units that do not become Achieved Tranche 4 Units shall be immediately forfeited
effective as of January 1, 2018.

 

(viii)        “Achieved Tranche 5 Units” means the number of Tranche 5 Units
deemed earned based on the achievement of the 2018 Performance Goals, as
determined by the Board or Committee in its sole discretion.  Any Tranche 5
Units that do not become Achieved Tranche 5 Units shall be immediately forfeited
effective as of January 1, 2019.

 

(ix)          “Qualified Retirement” means the Participant’s voluntary
termination of Service after reaching age 65 and completing 10 years of service
with the Company, its Subsidiaries or predecessors.

 

(x)           “Service” means the provision of services in the capacity of
(i) an employee of the Company or its Subsidiaries, (ii) a non-employee member
of the Company’s Board or the board of directors of a Subsidiary, or (iii) a
consultant or other independent advisor to the Company or its Subsidiaries.

 

Notwithstanding the foregoing, following the occurrence of a Sale Event, the
performance goals with respect to any then outstanding Units that have not been
forfeited shall cease to apply, and such Units shall be deemed to be Achieved
Tranche 3 Units, Achieved Tranche 4 Units or

 

--------------------------------------------------------------------------------


 

Achieved Tranche 5 Units, as the case may be, and shall become vested based only
on continued Service (or the termination thereof, as described in
Section 6(e) hereof).

 

3.             Settlement Date.  The date on which any Units become vested and
nonforfeitable pursuant to Section 2 or Section 6 shall be referred to herein as
a “Settlement Date.” Dividends shall not accrue with respect to the Units unless
and until such Units vest and are settled pursuant to this Agreement.

 

4.             Form and Timing of Settlement.

 

(a)           As soon as practicable following each Settlement Date (and in no
event later than 30 days after the Settlement Date), the Company shall settle
the Units that vested on such Settlement Date by issuing to the Participant the
number of shares of Common Stock equal to the aggregate number of Units that
vested on such Settlement Date and the Participant shall thereafter have all the
rights of a stockholder of the Company with respect to such shares.  No payment
will be made hereunder for a fractional Unit, and any fractional Unit subject
hereto on a Settlement Date will be forfeited.

 

(b)           The Participant shall, no later than the date as of which the
value of any Units or other amounts received hereunder first becomes includable
in the gross income of the Participant for Federal income tax purposes, pay to
the Company or a Subsidiary thereof, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company or a Subsidiary thereof with
respect to such income.  If the Participant elects to satisfy such obligation by
withholding shares of Common Stock to be issued pursuant to settlement of a
Unit, the Company and its Subsidiaries shall use best efforts to satisfy the
minimum required tax withholding obligation by withholding from shares of Common
Stock to be issued pursuant to settlement of a Unit a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the minimum withholding amount due.

 

5.             Shares Subject to Holding Period.  Upon settlement of any Units,
50% of the shares of Common Stock acquired by the Participant (net of shares
used to satisfy tax withholding obligations) shall be subject to a holding
period during which the Participant may not transfer, sell or otherwise dispose
of such shares of Common Stock, lasting until the earlier of (i) June 13, 2019
or (ii) 6 months after the Participant’s termination of Service. Notwithstanding
the foregoing, if the Participant’s Service terminates upon his or her death,
disability or Qualified Retirement, or if the Participant’s Service is
terminated as described in Section 6(b) or Section 6(c), then the holding period
shall expire upon such termination of Service. Additionally, no Holding Period
shall apply following a Sale Event.  The Company reserves the right to enforce
the holding period by any reasonable means that it deems advisable.

 

--------------------------------------------------------------------------------


 

6.             Termination of Service.

 

(a)           Termination of Service upon Death or Disability.  Except as
otherwise provided in Section 6(e), upon termination of Service due to the
Participant’s death or by the Company or a Subsidiary thereof due to the
Participant’s disability, (i) the Participant will receive accelerated vesting
with respect to any Units earned based on the achievement of performance goals
relating to a performance period that has ended as of the date of such
termination (to the extent not settled prior to such termination), (ii) the
Participant will receive accelerated vesting of any Units relating to the
performance period in progress as of the date of such termination as well as the
performance period immediately following such termination (if any), assuming
achievement of 100% of the applicable performance goals for such performance
periods and (iii) the Participant will forfeit any remaining Units.

 

(b)           Termination of Service by the Company Without Cause or Termination
of Service by the Participant for Good Reason.  Except as otherwise provided in
Section 6(e), upon any termination of Service by the Company or a Subsidiary
thereof without Cause (but not due to disability) or by the Participant for Good
Reason, (i) the Participant will receive accelerated vesting with respect to any
Units earned based on the achievement of performance goals relating to a
performance period that has ended as of the date of such termination (to the
extent not settled prior to such termination), (ii) if such termination occurs
after June 30 of a performance period, the Participant will receive accelerated
vesting of any Units relating to such performance period, assuming achievement
of 100% of the applicable performance goals and (iii) the Participant will
forfeit any remaining Units.

 

(i)            “Cause” means:

 

(A)          the breach by the Participant of any of the restrictive covenant
provisions contained in Section 7 of this Agreement;

 

(B)          the Participant’s commission of a felony or violation of any law
involving moral turpitude, dishonesty, disloyalty or fraud;

 

(C)          any failure by the Participant to substantially comply with any
written rule, regulation, policy or procedure of the Company or its Subsidiaries
applicable to the Participant, which noncompliance could reasonably be expected
to have a material adverse effect on the business of the Company or any
Subsidiary;

 

--------------------------------------------------------------------------------


 

(D)          any failure by the Participant to comply with the Company’s or its
Subsidiaries’ policies with respect to insider trading applicable to the
Participant;

 

(E)           a willful material misrepresentation at any time by the
Participant to any member of the Board or any director or superior executive
officer of the Company or its Subsidiaries;

 

(F)           the Participant’s willful failure or refusal to comply with any of
his or her material obligations to the Company or any of its Subsidiaries or a
reasonable and lawful instruction of the Board or the person to whom the
Participant reports; or

 

(G)          commission by the Participant of any act of fraud or gross
negligence in the course of his or her Service or any other action by the
Participant, in either case that is determined to be materially detrimental to
the Company or any of its Subsidiaries (which determination, in the case of
gross negligence or such other action, shall be made by the Administrator in its
reasonable discretion);

 

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until the
Participant, after written notice from the Company to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the Administrator within
10 business days after such notice; and

 

provided further, that the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

 

(ii)           “Good Reason” shall mean, without the Participant’s consent, the
occurrence of any of the following events:

 

(A)          a material reduction in the Participant’s base salary;

 

(B)          a material adverse change in the Participant’s responsibilities; or

 

(C)          any requirement that the Participant’s primary place of employment
be based anywhere more than 50 miles outside the city limits of New York, NY
(provided that the same materially increases the Participant’s commute).

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B) or (C) above unless, after written notice
from the Participant to the Administrator within 90 days after the first
occurrence of the event alleged to give rise to Good Reason specifying the
circumstances giving rise to Good Reason under such clause, the Company shall
fail to cure the circumstances giving rise to Good Reason to the reasonable
satisfaction of the Participant within 10 business days after such notice and
the Participant terminates Service within 30 days after such failure to cure.

 

(c)           Voluntary Termination of Service by the Participant Without Good
Reason.  Except as otherwise provided in Section 6(e), upon any termination of
Service by the Participant without Good Reason, the Participant will forfeit any
unvested Units.

 

(d)           Termination of Service by the Company or a Subsidiary Thereof for
Cause.  Upon any termination of Service by the Company or a Subsidiary thereof
for Cause, the Participant will forfeit any unvested Units.  In addition, the
Company, at its option, will have the right to repurchase shares held by the
Participant that were acquired through settlement of any Units at the Fair
Market Value of such shares.

 

(e)           Termination of Service in Connection with a Sale Event.

 

(i)            If a Sale Event occurs and the Participant either (A) has his
Service terminated by the Company or a Subsidiary thereof without Cause 6 months
prior to the effective date of a Sale Event or at any time thereafter,
(B) resigns for Good Reason 6 months prior to the effective date of a Sale Event
or at any time thereafter or (C) terminates Service for any reason other than
for Cause on or after the later of January 2, 2018 and the 18 month anniversary
of such Sale Event, the Participant will receive accelerated vesting of the
entirety of his or her unvested Units, with the Settlement Date to be the later
of the date of such termination or such Sale Event.  Any vesting required under
Section 6(b) as the result of a termination of Service without Cause or for Good
Reason shall continue to occur upon such termination in accordance with
Section 6(b) (this Section 6(e) may provide additional vesting upon such
termination or at a later date).

 

(ii)           “Sale Event” shall mean the occurrence of any of the following
events, provided that such event satisfies the requirements of Treasury
Regulation 1.409A-3(i)(5)(v), (vi) or (vii):

 

(A)          the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity;

 

--------------------------------------------------------------------------------


 

(B)          a merger, reorganization or consolidation pursuant to which the
largest holder of the Company’s outstanding voting power immediately prior to
such transaction ceases to be the largest owner of outstanding voting power of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction;

 

(C)          the sale of all of the Stock of the Company to an unrelated person
or entity; or

 

(D)          any other transaction in which the largest owner of the Company’s
outstanding voting power prior to such transaction ceases to be the largest
owner of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction.

 

Notwithstanding anything contained in this Agreement to the contrary, to the
extent permitted by Code Section 409A, upon the occurrence of a Sale Event in
which the purchaser or its ultimate parent is a privately held company or a
publicly traded company with limited liquidity (as determined by the Board prior
to such Sale Event in its sole discretion), if the Units are not terminated and
cashed out in accordance with Treasury Regulation 1.409A-3(j) (which decision to
so cash out such Units shall be within the sole discretion of the Board), each
then-unvested Unit shall be converted into a cash amount equal to the per share
of Common Stock amount paid by the acquiror in such Sale Event and shall not
thereafter increase or decrease in value.  Upon such conversion, the Company
shall, or shall cause the acquiror to, deposit the cash value of such unvested
Units in an irrevocable rabbi trust that satisfies the requirements of IRS
Revenue Procedure 92-64 with a bank reasonably acceptable to the Participant. 
Within 30 days after a Unit becomes vested in accordance with Section 2 or this
Section 6, the cash value of such Unit shall be paid to the Participant (less
applicable withholdings and deductions).  From and after such Sale Event, the
Participant shall cease to have any right to receive Common Stock or other
equity securities in respect of the Units.

 

Notwithstanding anything contained in this Agreement or the Plan to the
contrary, the settlement of the Units shall not be accelerated other than as
provided in this Section 6 (unless such acceleration is done in compliance with
a permitted exception under Code Section 409A).

 

7.             Confidentiality; Nondisparagement.

 

(a)           Nondisclosure and Nonuse of Confidential Information.  The
Participant shall not disclose or use at any time, either during the
Participant’s Service or thereafter, any Confidential Information (as defined
below) of which the Participant is or becomes aware, whether or not such
information is developed by the Participant, except to the extent that such
disclosure or use is directly related to and required by the Participant’s
performance of duties assigned to the Participant by the Company or its
Subsidiaries. The Participant shall take all appropriate steps to safeguard

 

--------------------------------------------------------------------------------


 

Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. For purposes of this Agreement, the term
“Confidential Information” is defined to include all proprietary information or
data relating to the business of Company or its Subsidiaries to which the
Participant has access and/or learns prior to or during the Participant’s
Service, including business and financial information; new product development;
formulas, identities of and information concerning clients, vendors and
suppliers; development, expansion and business strategies, plans and techniques;
computer programs, devices, methods, techniques, processes and inventions;
research and development activities; compilations and other materials developed
by or on behalf of the Company or its Subsidiaries (whether in written, graphic,
audio-visual, electronic or other media, including computer software).
Confidential Information also includes information of any third party doing
business with the Company or its Subsidiaries that such third party identifies
as being confidential or that is subject to a confidentiality agreement with
such third party.  Confidential Information shall not include any information
that is in the public domain or otherwise publicly available (other than as a
result of a wrongful act of the Participant or an agent or other employee of the
Company or its Subsidiaries, including a breach of this Section 7(a)).

 

(b)           Non-disparagement.  The Participant agrees not to make any
communication to any third party (including, without limitation, any client
(including potential clients) or employee of the Company or its Subsidiaries)
that would, or is reasonably likely to, disparage, create a negative impression
of, or in any way be harmful to the business or business reputation of the
Company or its Subsidiaries or their respective successors and assigns, and the
then current and former officers, directors, shareholders, partners, members,
employees, agents and consultants (or person acting in a similar capacity) of
each of the foregoing.

 

(c)           Judicial Modification.  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(d)           Remedy for Breach.  In addition to the remedies available to the
Company under this Agreement upon a breach or threatened breach of

 

--------------------------------------------------------------------------------


 

any of the covenants contained in this Section 7 (including termination of the
Participant’s Service for Cause as described in Section 6), the Company shall
also have and may seek enforcement of any other penalties or restrictions that
may apply under any employment agreement, state law, or otherwise.

 

8.             Unit Transfer: Restriction on Settlement.

 

(a)           Except as provided in subsection (c) below, the Participant may
not sell, transfer, pledge, assign or otherwise alienate or hypothecate this
Agreement or any of the Units.

 

(b)           Except as provided in subsection (c) below, during the
Participant’s lifetime and subject to the terms of this Agreement and the Plan,
only the Participant or his or her guardian or legal representative may receive
any shares of Common Stock pursuant to settlement of any Units.  The
Administrator may, in its discretion, require a guardian or legal representative
to supply it with the evidence the Administrator reasonably deems necessary to
establish the authority of the guardian or legal representative to receive any
shares of Common Stock pursuant to settlement of any Units on behalf of the
Participant or transferee, as the case may be.

 

(c)           This Agreement and the Units shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a domestic relations order (as defined in Code Section 414(p)(1)(B)) in
settlement of marital property rights.  Except to the extent required by law, no
right or interest of any Participant shall be subject to any lien, obligation or
liability of the Participant.

 

9.             Securities Law Requirements.  If at any time the Administrator
determines that issuing shares of Stock pursuant to this Agreement would violate
applicable securities laws, the Units will not be settled, and the Company will
not be required to issue shares of Stock.  The Administrator may declare any
provision of this Agreement or action of its own null and void, if it determines
the provision or action fails to comply with the short-swing trading rules.  As
a condition to settlement of any Unit, the Company may require the Participant
to make written representations it deems necessary or desirable to comply with
applicable securities laws.

 

10.          Section 409A.  This Agreement is intended to comply with or be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance that may be issued after the
Effective Date, “Section 409A”) and, to the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A.  However, notwithstanding
any other provision of the Plan or this Agreement, if at any time the

 

--------------------------------------------------------------------------------


 

Company determines that the Units may be subject to Section 409A, the Company
shall have the right in its sole discretion (without any obligation to do so or
to indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Company determines are necessary or
appropriate either for the Units to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A. 
Notwithstanding the foregoing or anything contained herein to the contrary, no
provision of the Plan or this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Participant or any other individual to the Company or any
of its affiliates.  Each settlement of a Unit in connection with a Settlement
Date shall be treated as a separate payment for purposes of Section 409A.  To
the extent that any Units are determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, then if the Participant is a
“specified employee” (within the meaning of Section 409A) at the time of his
“separation from service” (within the meaning of Section 409A), then to the
extent required by Section 409A, any Units that otherwise would have been
settled within 6 months after the date of such separation from service instead
shall be settled on the earlier of (i) six (6) months and one (1) day after the
Participant’s separation from service and (ii) the date of the Participant’s
death.  Further, the settlement of any Units may not be accelerated except to
the extent permitted by Section 409A.

 

11.          No Limitation on Rights of the Company.  The grant of the Units
does not and will not in any way affect the right or power of the Company to
make adjustments, reclassifications or changes in its capital or business
structure, or to merge, consolidate, dissolve, liquidate, sell or transfer all
or any part of its business or assets.

 

12.          Plan and Agreement Not a Contract of Employment or Service. 
Neither the Plan nor this Agreement is a contract of employment, and no terms of
the Participant’s Service will be affected in any way by the Plan, this
Agreement or related instruments, except to the extent specifically expressed
therein.  Neither the Plan nor this Agreement will be construed as conferring
any legal rights on the Participant to continue to be employed or remain in
service with the Company or any of its Subsidiaries, nor will it interfere with
the Company’s or any of its Subsidiaries’ right to discharge the Participant or
to deal with him or her regardless of the existence of the Plan, this Agreement
or the Units.

 

13.          Participant to Have No Rights as a Common Shareholder.  Before the
date as of which he or she is recorded on the books of the Company as the holder
of any shares of Stock issued pursuant to settlement of a Unit, the Participant
will have no rights as a shareholder with respect to those shares of Stock.

 

14.          Legend on Certificates.  The certificates representing the shares
of Stock issued pursuant to the settlement of any Unit shall be subject to such
stop transfer orders and other restrictions as the Administrator may deem
reasonably advisable under the Plan (including, but not limited to, in
connection with the enforcement of the holding period described in Section 5 of
this Agreement) or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares of
Stock are listed, any applicable federal or state laws and the Company’s
certificate of incorporation and bylaws, and

 

--------------------------------------------------------------------------------


 

the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

15.          Notice.  Any notice or other communication required or permitted
under this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three (3) days after the date of deposit in the mail or, if sent by
overnight courier, on the regular business day following the date sent. Notice
to the Company should be sent to CIFC Corp., 250 Park Avenue, 4th Floor, New
York, NY 10177.  Notice to the Participant should be sent to the address set
forth on the signature page below.

 

16.          Successors.  All obligations of the Company under this Agreement
will be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

 

17.          Governing Law.  To the extent not preempted by federal law, this
Agreement will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles that would require the application of the law of any other
jurisdiction.

 

18.          Conflict.  The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement; provided, however,
that if the terms of this Agreement conflict with the terms of the Plan
document, this Agreement will control (provided that to the extent possible,
this Agreement and the Plan will be construed to not be in conflict).

 

19.          Amendment of the Agreement.  The Company and the Participant may
amend this Agreement only by a written instrument signed by both parties.

 

20.          Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

 

CIFC Corp.

 

PARTICIPANT

 

 

 

/s/ Julian Weldon

 

/s/ Stephen Vaccaro

By: Julian Weldon

 

Stephen Vaccaro

Title: General Counsel

 

 

 

--------------------------------------------------------------------------------